DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 06/06/222 have been entered and carefully considered with respect to claims 1 – 22. Claims 1 - 3, 5 - 6, 11 - 12, 14 - 16, 18 and 20 have been amended. Claims 4 and 17 have been canceled. Claims 21 and 22 have been added. Upon entry of this Amendment, claims 1 - 3, 5 - 16 and 18 - 22 remain pending. No new matter was added.

Response to Arguments
Claim Objections
3.	The Office objected that claim 11 is allegedly using obscure language. 
Claim 11 has been amended to include the term "wherein." Based on corrective action, withdrawal of the claim objection is effective.

Rejection of Claims under 35 USC § 103
4.	Applicants’ arguments with respect to claims 1 - 22 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 6 - 9:
	The previous Office Action rejected Claim 1. However, Claim 1 has been amended to recite "inserting... a non-affine merge padding candidate or an affine merge padding candidate into the sub-block merge candidate list in case that the sub- block merge candidate list is not filled, wherein whether to insert the non-affine merge padding candidate or the affine merge padding candidate is based on whether an affine usage flag in the bitstream is on or off." Applicant contends that the cited references do not teach or disclose every feature of amended Claim 1:156090402.2 “Inserting a non-affine merge padding candidate or an affine merge padding candidate into the sub-block merge candidate list in case the sub-block merge candidate list is not filled is not disclosed.” Different from the amended features, Xu teaches "a Merge index to indicate the use of affine Merge mode is signaled. That is, Xu teaches a merge index can be signaled instead of an affine flag for a merge mode and that an affine flag may be signaled for each reference list, e.g., L0 and L1, whereas amended claim 1 recites whether to insert the non-affine merge padding candidate or the affine merge padding candidate being based on whether an affine usage flag in the bitstream is on or off. There is no disclosure in Xu of an affine usage flag in the bitstream being used to determine which one of a non-affine padding candidate or an affine merge padding candidate is to be inserted. Thus, Xu does not teach or suggest the amended feature. The other cited references (Li and Chen) do not remedy this deficiency of Xu in this regard and were not cited therefor. 
  	For at least the reasons discussed above, the cited references (Li, Chen and Xu), taken individually or in combination, do not teach or disclose every feature recited in amended claim 1. 
Accordingly, claim 1 is allowable. Claims 14 and 20 have been amended to recite features similar to those recited in claim 1 and are therefore allowable for at least the reasons discussed above. 
Claims 2 - 3, 5 - 13, 15 - 16 and 18 - 19 depend, either directly or indirectly, from one of allowable claims 1 or 14, and are therefore patentable for at least the same reasons as claims 1 and 14, as well as for additional patentable features that are recited in those dependent claims. 
Claims 4 and 17 have been canceled, rendering their rejection moot. Claims 21 - 22 have been added and depend on allowable claim 1 and are therefore patentable for at least the same reasons as claim 1, as well as for additional patentable features that are recited in those dependent claims. Applicant submits that claims 21 - 22 are in condition for allowance. 
   	For at least the reasons discussed above, withdrawal of the 35 USC 103 rejections of claims 1 - 3, 5 - 16 and 18 - 20, and allowance thereof, is requested. 


  Response to Applicant’s arguments
 	Applicant contends that the cited references do not teach or disclose every feature of amended Claim 1. However, Examiner disagrees and maintains the rejection of the pending claims because Applicant’s arguments are moot in view of the new grounds of rejection, which now include a new reference by Lee, US 2020/0275094 A1 added to the combination of the previously cited references.156090402.2 
	Claims 14 and 20 have been amended to recite features similar to those recited in claim 1 and are therefore are also rejected for the same reasons. Claims 2 - 3, 5 - 13, 15 - 16 and 18 - 19 as dependent of claims 1 or 14, are also rejected, as well as claims 21 - 22 which have been added and depend on claim 1. 
   	For the reasons discussed below, withdrawal of the 35 USC 103 rejections of claims 1 - 3, 5 - 16 and 18 - 20, is denied. 
	Consequently, Applicant’s request to put all pending claims to Allowance status is denied, with the rejection of the pending claims established as follows.  
 	However, if so desired for expediting the prosecution, Applicant is invited to request a telephonic interview with Examiner for the purpose of clarifying any further issues. 


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


9.	Claims 1, 7 – 10, 13 – 14, and 19, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20200036997 A1), hereinafter “Li,” in view of Chen et al. (US 20180192069 A1), hereinafter “Chen,” and in view of Lee (US 2020/0275094 A1)

	In regard to claim 1, Li teaches: a method of video processing, (See Li, Abstract, lines 1 – 4: method for video coding includes encoding or decoding a coding block in a current picture with an affine motion model based inter-picture prediction method in a video coding system; Par. 0116: various methods for video coding with merge mode) comprising: 
 	inserting, for a conversion between a current block of a video and a bitstream of the video that uses a sub-block merge candidate list, a non-affine padding candidates into the sub-block merge candidate list in case that the sub-block merge candidate list is not fulfilled; (See Li, Par. 0119: merge candidates are inserted or added to a candidate list according to the following order: spatial merge candidates (e.g., candidates A, B, C, and D), and … zero motion vector candidates; Par. 0213: a candidate list for inter picture prediction coding may include different types of affine motion candidates as well as different types of non-affine motion candidates (e.g., motion candidates from neighbor blocks in merge mode, or AMVP mode); See also Pars. 0233, 0241: merge candidate list may also include non-affine merge candidates, such as sub-block based merge candidates; See further Pars. 0113, o119 and 0128: additional merge candidates can be generated to fill the candidate list, and can include combined bi-predictive candidates and zero motion vector candidates) and
Li is not specific about: inserting, a non-affine merge padding candidate[[s]] or an affine merge padding candidate into the sub-block merge candidate list in case that the sub-block merge candidate list is not [[ful]]filled, wherein whether to insert the non- affine merge padding candidate or the affine merge padding candidate is based on whether an affine usage flag in the bitstream is on or off; and performing, subsequent to the inserting, the conversion
However, the step of: performing, subsequent to the inserting, the conversion is taught by Chen in the disclosing of techniques described to unify the motion vectors of sub-blocks of an affine block and the motion vector information that is stored and used as predictors for determining motion vectors for subsequent blocks. (See Chen, Pars. 0069 - 0071: video encoder 20 may output a bitstream that includes an encoded representation of video data; the bitstream may comprise a sequence of bits that forms a representation of encoded pictures of the video data and associated data (i.e., encoded representations of blocks); the bitstream may comprise a sequence of network abstraction layer (NAL) units (i.e., a syntax structure containing an indication of the type of data in the NAL unit; See also Pars. 0087 – 0090: insertion of candidates through padding of a candidates list; Pars. 0102 – 0104: padding with elements of candidates list; - The passages suggest conversion of data resulting from the inserting operation as described above into a bitstream, as a result of video processing)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Li and Chen, before him/her, to combine the features of those references to provide an efficient way to implement a method of performing a conversion between a current block of a video and a bitstream of the video that uses a sub-block merge candidate list, (Chen, Pars. 0069 – 0071; Pars. 0087 – 0090; Pars. 0102 – 0104)
	Moreover, in the same line of endeavor, Lee teaches the inserting process as described above in the expression of the limitation in regard to non-affine merge padding candidate[[s]] or an affine merge padding candidate  inserted into the sub-block merge candidate list, and wherein whether to insert the non- affine merge padding candidate or the affine merge padding candidate is based on whether an affine usage flag in the bitstream is on or off. (See Lee, Pars. 0128. 0256, and 0260: Affine flag (affine_flag) indicating whether affine prediction-based encoding has been applied to the neighboring blocks; - The citations suggest an operation based on a state of a flag fulfilling the condition for non-affine or affine merge padding candidates to be inserted into sub-blocl merge candidate list) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Li, Chen, and Lee before him/her, to combine the features of those references to provide an efficient way to implement a method of performing a conversion between a current block of a video and a bitstream of the video that uses a sub-block merge candidate list, (Chen, Pars. 0069 – 0071; Pars. 0087 – 0090; Pars. 0102 – 0104) by inserting zero motion non-affine padding candidates into the sub-block merge candidate list in case that the sub-block merge candidate list is not fulfilled. (Li, Pars. 0113, o119 and 0128; Par. 0119; Par. 0213; Lee, Pars. 0128. 0256, and 0260)

	In regard to claim 7, the combination of Li, Chen, and Lee teaches: the method of claim 1, further comprising: determining motion vectors using a rule that determines that the motion vectors are derived from one or more motion vectors of a block covering a corresponding position in a collocated picture. (See rationale applied to rejection of Claim 1 on the basis of Chen in the disclosure of the step of: performing, subsequent to the inserting, the conversion through techniques for determining motion vectors for particular blocks. (See Chen, Abstract and Pars. 0133, disclosure in claims 1, 5 - 12: determining motion vectors); See also Li, Par. 0135: When an affine motion model is determined, a motion vector with respect to a target reference picture for each sample in the current block can be derived based on the affine motion model; See further Pars. 0106, 0107, 0121, and 0164: location of candidate position with respect to a block of a picture) 	In regard to claim 8, the combination of Li, Chen, and Lee teaches: the method of claim 7, wherein the one or more motion vectors comprise MV0 and MV1 that represent motion vectors in reference list 0 and reference list 1, respectively, (See Chen, Pars. 0075 and 0088: merge candidate may contain a set of motion information, e.g., motion vectors corresponding to both reference picture lists (list 0 and list 1); motion vector candidates are derived by a combination of the motion vector of the first candidate referring to a picture in the list 0 and the motion vector of a second candidate referring to a picture in the list 1) and wherein the motion vectors to be derived comprise MV0' and MV1' that that represent motion vectors in the reference list 0 and the reference list 1. (See again Chen, Par. 0088 as cited above, and in regard to motion vector derivation from list 0 and list 1)	In regard to claim 9, the combination of Li, Chen, and Lee teaches: the method of claim 8, wherein MV0' and MV1' are derived based on MV0 in case that a collocated picture is in the reference list 0. (The additional limitation to Claim 8 to make up Claim 9 is not novel to the disclosures referred to in the rationale applied to rejection of Claim 8, and in regard to the derivation of MV0' and MV1'.) 	In regard to claim 10, the combination of Li, Chen, and Lee teaches: the method of claim 8, wherein MV0' and MV1' are derived based on MV1 in case that a collocated picture is in the reference list 1. (rationale applied to rejection of Claim 9 also applies, mutatis mutandis, to rejection of Claim 10, in regard to the derivation of MV0' and MV1' in relation to MV1 and list 1)

	In regard to claim 13, the combination of Li, Chen, and Lee teaches: the method of claim 1, wherein performing the conversion comprises parsing the bitstream based on one or more decoding rules. (See Chen, Pars. 0071 and 0181: parsing bitstream to obtain syntax elements from the bitstream; - Parsing operation in video processing techniques is a known method involving application of predefined rules that are not novel to the disclosures of the cited references, as with Chen in particular)	In regard to claim 14, the combination of Li, Chen, and Lee teaches: a video processing apparatus comprising a processor and a non- transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to:156090402.2 Inventor Kai ZHANG et al. Docket No.: 130408-8575.US03Appl. No. : 17/321,802Filed : May 17, 2021Page : 4 of 9insert, for a conversion between a current block of a video and a bitstream of the video that uses a sub-block merge candidate list,amerge padding candidate[[s]] or an affine merge padding candidate into the sub-block merge candidate list in case that the sub-block merge candidate list is not [[ful]]filled, wherein whether to insert the non- affine merge padding candidate or the affine merge padding candidate is based on whether an affine usage flag in the bitstream is on or off; and perform, subsequent to the inserting, the conversion. (Rationale applied to rejection of Claim 1 can also be invoked, mutatis mutandis, for rejection of Claim 14, which represents an apparatus drawn to the method of Claim 1 as analyzed above)	In regard to claim 19, the combination of Li, Chen, and Lee teaches: the video processing apparatus of claim 14, wherein the instructions upon execution by the processor, cause the processor to: determine motion vectors using a rule that determines that the motion vectors are derived from one or more motion vectors of a block covering a corresponding position in a collocated picture. (Rationale applied to rejection of Claim 7 can also be invoked, mutatis mutandis, for rejection of Claim 19, which represents an apparatus drawn to the method of Claim 7 as analyzed above)

 	In regard to claim 22, the combination of Li, Chen and Lee teaches: the method of claim 1, further comprising: inserting the affine merge padding candidate into the sub-block merge candidate list in case that the affine usage flag is on. (See rationale applied to rejection of Claim 1 and Claim 14 as analyzed above and in regard to the non-affine merge padding candidate being inserted into the sub-block merge candidate list based on affine usage flag being on)

	
10.	Claims 2 – 6, 11 – 12, 15 – 18, and 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Chen and Lee, and in view of Xu et al. (US 20190158870 A1), hereinafter “Xu.”

	In regard to claim 2, the combination of Li, Chen, and Lee teaches: the method of claim 1, but is not specific about the method herein the non-affine padding candidate is a zero non-affine candidate, or the affine padding candidate is a zero affine candidate..
However, Xu suggests the teaching of setting an affine usage flag of the current block to zero. (See Xu, Par. 0041: method for signaling of an affine usage flag for indicating whether the current block is coded using affine Merge mode; Par. 0063: a flag is used to signal whether the current block is coded in affine Merge mode; Par. 0070: Merge index to indicate the use of affine Merge mode is signaled; See disclosure in Claim 3 of Xu: signaling of an affine usage flag at the video encoder side or parsing the affine usage flag at the video decoder side; affine usage flag indicates whether the current block is coded using a regular Merge mode or an affine Merge mode; Par. 0100: an individual use_affine_flag is signaled as indicated in regard to particular list; - (See Table 4 for indication of value of the flag set to zero); See also rationale applied to rejection of Claim 1 as analyzed above in regard to the type of candidate, non-affine or affine)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Li, Chen, Lee and Xu, before him/her, to combine the features of those references to provide an efficient way to implement a method of performing a conversion between a current block of a video and a bitstream of the video that uses a sub-block merge candidate list, the method further comprising: setting an affine usage flag of the current block to zero (Xu, Pars. 0041, 0063 and 0100) by inserting zero motion non-affine padding candidates into the sub-block merge candidate list in case that the sub-block merge candidate list is not fulfilled. (Li, Pars. 0113, o119 and 0128; Par. 0119; Par. 0213)
	In regard to claim 3, the combination of Li and Chen teaches: the method of claim 1. 
Moreover, the added limitation of: “wherein the non-affine padding candidate is a default non-affine padding candidate, or the affine padding candidate is a default affine padding candidate(Xu, Pars. 0063, 0070, 0100 and disclosure in Claim 3 of Xu; - (as related to Table 4 for indication of flag value, affine usage flag value of zero indicates also from the standpoint of the bitstream the flag in an off state); See also Lee as for Claim 1)	In regard to claims 4 and 17, the claims are canceled and no longer considered.  
	In regard to claim 5, the combination of Li, Chen and Lee teaches: the method of claim 1[[4]], wherein the  padding candidate is not inserted into the sub-block merge candidate list in case that the [[an]]affine usage flag in the bitstream is off. (See rationale applied above to rejection of Claim 1, since the additional limitation to Claim 1 is not novel to the combination of the cited references according to Xu: Pars. 0063, 0070, 0100 and disclosure in Claim 3 of Xu; - (as related to Table 4 for indication of flag value, affine usage flag value of zero indicates also from the standpoint of the bitstream the flag in an off state in regard to the added limitation of: “wherein the inserting is further based on whether an affine usage flag in the bitstream is off,” which is not novel to the disclosure of Xu as cited in the rationale for rejection of Claim 2. (Xu,); See also rationale applied to rejection of Claim 1 in regard to the similar conditions)	In regard to claim 6, the combination of Li, Chen and Lee teaches: the method of claim 1[[5]], further comprising:156090402.2 Inventor Kai ZHANG et al. Docket No.: 130408-8575.USO3Appl. No. : 17/321,802Filed : May 17, 2021Page : 3 of 9inserting a non-affine merge padding candidate (See rationale for rejection of Claim 3 as analyzed above, in regard to inserting operation based on whether an affine usage flag in the bitstream is off,” and on the basis of Xu as cited in rationale for rejection of Claim 2: Pars. 0063, 0070, 0100, disclosure in Claim 3 and Table 4 of Xu) in case that the affine usage flag is off. (See again above citation as related to rationales used for claims 2 and 3; See also rationale used in rejection of Claim 5)	In regard to claim 11, the combination of Li, Chen and Lee teaches: the method of claim 1, , wherein the conversion (As in rationale applied to rejection of Claim 2, Xu suggests the above limitation added to Claim 1 to make up Claim 11, by teaching the coding through conversion: See Xu, Par. 0041: method for signaling of an affine usage flag for indicating whether the current block is coded using affine Merge mode; Par. 0063: a flag is used to signal whether the current block is coded in affine Merge mode; See disclosure in Claim 3 of Xu: signaling of an affine usage flag at the video encoder side; affine usage flag indicates whether the current block is coded using a regular Merge mode or an affine Merge mode; See also rationale applied to rejection of Claim 1, in regard to generating the current block from the bitstream as disclosed by Chen, Pars. 0069 - 0071: video encoder 20 may output a bitstream that includes an encoded representation of video data; the bitstream may comprise a sequence of bits that forms a representation of encoded pictures of the video data and associated data (i.e., encoded representations of blocks)
	In regard to claim 12, the combination of Li, Chen and Lee teaches: the method of claim 1, wherein the conversion encodes the current block into the bitstream. (Rationale applied to rejection of Claim 11, can also be invoked, mutatis mutandis, for rejection of Claim 12: See Xu as cited above for rejection of Claim 11 by teaching the coding through conversion: See Xu, Par. 0041and Par. 0063; See also rationale applied to rejection of Claim 1, in regard to generating the current block from the bitstream as disclosed by Chen, Pars. 0069 - 0071: video encoder 20 may output a bitstream; the bitstream may comprise a sequence of bits that forms a representation of encoded pictures of the video data and associated data (i.e., encoded representations of blocks); the bitstream may comprise a sequence of network abstraction layer (NAL) units (i.e., a syntax structure containing an indication of the type of data in the NAL unit))	In regard to claim 15, the combination of Li, Chen and Lee teaches: the video processing apparatus of claim 14, wherein he non-affine padding candidate is a zero non-affine candidate, or the affine padding candidate is a zero affine candidate. (Rationale applied to rejection of Claim 2 can also be invoked, mutatis mutandis, for rejection of Claim 15, which represents an apparatus drawn to the method of Claim 2 as analyzed above)
	In regard to claim 16, the combination of Li, Chen and Lee teaches: the video processing apparatus of claim 14, wherein the non-affine padding candidate is a default non-affine padding candidate, or the affine padding candidate is a default affine padding candidate. (See rationale applied to rejection of Claim 5, as Claim 16 is an apparatus drawn to the method of Claim 5)

In regard to claim 18, the combination of Li and Chen teaches: the video processing apparatus of claim 14[[17]], wherein the padding candidate is not inserted into the sub-block merge candidate list in case that the [[an]]affine usage flag in the bitstream is off. (See rationale applied to rejection of Claim 5, as Claim 18 is an apparatus drawn to the method of Claim 5)
	In regard to claim 20, the combination of Li, Chen, Lee, and Xu teaches: a non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus, wherein the method comprises: inserting amerge padding candidate[[s]] or an affine merge padding candidate into the sub-block merge candidate list in case that the sub-block merge candidate list is not [[ful]]filled, wherein whether to insert the non-affine merge padding candidate or the affine merge padding candidate is based on whether an affine usage flag in the bitstream is on or off; (Rationale applied to rejection of Claim 1 can also be invoked, mutatis mutandis, for rejection of Claim 20, which represents a non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus drawn to the method of Claim 1 as analyzed above) and generating the bitstream based on the inserting. (Rationale applied to rejection of Claim 12 can also be invoked, mutatis mutandis, for rejection of the current limitation of Claim 20, which represents an apparatus drawn to the method of Claim 12 as analyzed above)

	In regard to claim 21, the combination of Li and Chen teaches: the method of claim 1, wherein the non-affine merge padding candidate is not inserted into the sub-block merge candidate list in case that an affine usage flag in the bitstream is on. (See rationale applied to rejection of Claim 1 and Claim 5 as analyzed above and in regard to the non-affine merge padding candidate not being inserted into the sub-block merge candidate list based on affine usage flag being on).


References considered but not cited
11.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
	
		Schiert et al. (US 2019/0124364 A1) teaches Coding Concept Allowing Parallel Processing, Transport Demultiplexer And Video Bitstream.
		Lim et al. (US 20190394487 A1) teaches APPARATUS AND METHOD FOR VIDEO ENCODING OR DECODING
		Chen et al. (US 20180352223 A1) teaches Split Based Motion Vector Operation Reduction.
		Misra et al. (US 20130016771 A1) teaches VIDEO DECODER PARALLELIZATION FOR TILES.


Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Berteau Joisil/
 	Examiner, Art Unit 2487

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487